Citation Nr: 1545741	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for unspecified arthritis.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a heart disability.

9.  Entitlement to an increased rating for service-connected residuals of lung cancer to include pulmonary fibrosis, currently evaluated as 10 percent disabling.

10.  Entitlement to an initial evaluation in excess of 10 percent for service-connected scar, left lateral chest.

11.  Entitlement to an initial compensable evaluation for service-connected linear scar, left lateral chest.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In April 2009, the RO denied claims for service connection for hypertension, diabetes mellitus, and cataracts.  In April 2013, the RO denied claims for service connection for coronary artery disease, ventricular arrhythmias, and spinal stenosis lumbar with radiculopathy, and granted service connection for pulmonary fibrosis, evaluated as 10 percent disabling (together with service-connected residuals of lung cancer), "scar, left lateral chest," evaluated as 10 percent disabling, and linear scar, left lateral chest, evaluated as noncompensable.  In April 2014, the RO denied claims for service connection for sleep apnea, and depression.  

Where applicable, the Board has construed the Veteran's claims broadly, and recharacterized them as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In September 2015, the Veteran was scheduled for a videoconference hearing at the RO.  However, he failed to report for his hearing, without good cause shown.  The Board construes this action as a withdrawal of his request for a hearing.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for sleep apnea, an acquired psychiatric disorder, unspecified arthritis, a back disability, and a heart disability, and entitlement to an increased rating for service-connected residuals of lung cancer to include pulmonary fibrosis, currently evaluated as 10 percent disabling, an initial evaluation in excess of 10 percent for service-connected scar, left lateral chest, and an initial compensable evaluation for service-connected linear scar, left lateral chest, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have hypertension, diabetes mellitus, or an eye disability, that is related to his service.  


CONCLUSION OF LAW

Hypertension, diabetes mellitus, and an eye disability, are not related to the Veteran's service.  38 U.S.C.A. §§ 1131, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to service connection for hypertension, diabetes mellitus, and an eye disability.  No specific argument has been advanced.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  Hypertension, and diabetes mellitus, are chronic diseases for which service connection may be established under 38 C.F.R. § 3.303(b).  See 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1339-40 (2013).  

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes. 

The Veteran's service treatment records include an entrance examination report, dated in July 1976, which shows that there were no relevant findings or diagnoses.  His distant vision was 20/25 in the right eye, and 20/20 in the left eye.  In an associated "report of medical history," the Veteran stated, "I was hit in the eye with a rock."  The report notes a history of an abrasion of the periorbital area 1970 with no damage to eye or vision, which healed without sequelae.  In August 1978, the Veteran sought treatment for complaints of a small white bump in his left eye.  On examination, a whitish raised area was noted.  The Veteran was told to return if irritation persisted.  There is no record of further treatment for the left eye.  The Veteran's separation examination report, dated in August 1979, shows that his distant vision was 20/25 in the right eye, and 20/20 in the left eye.  His blood pressure was 112/98.  In an associated "report of medical history," the Veteran indicated that he did not have a history of eye trouble, sugar in his urine, or high or low blood pressure.  He stated that his health was "good."  

The post-service medical evidence included VA and non-VA reports, dated between 1993 and 2015.  

Private treatment reports include a November 1993 report which notes that the Veteran first sought treatment for left sided-neck, chest, and back pain in July 1993.  The report notes, "The patient had denied history of other illness," and that he stated that he was not undergoing any current medical treatment.  This statement would tend to provide factual evidence against the Veteran's own claim. 

A December 1999 report notes that the Veteran sought treatment for possible blood pressure symptoms, after he was told the day before that his blood pressure was 160/110.  He also complained of a headache, and it was noted that there were no other complaints or pertinent symptoms, and "no significant problems."  On examination, his blood pressure was 142/98.  Hypertension was not diagnosed.  
 
The medical evidence shows that beginning no earlier than 2007, the Veteran was noted to have hypertension, diabetes mellitus, and eye disorders that include bilateral cataracts of the eyes, bilateral pseudophakia, bilateral panuveitis, and bilateral iritis.  There are also diagnoses of tobacco dependence, and notations of a history of smoking since age 18.  An August 2008 VA progress note includes a notation of a ten-year history of diabetes mellitus.  A September 2008 report shows that the Veteran reported that he had been hit in the right eye in 1972 with progressively worsening right eye vision since.  He said that he had been told he had a right eye cataract 20-plus years before.  The report notes a longstanding history of a traumatic cataract OD (right eye), that the Veteran wanted to try glasses, and that he was glaucoma suspect, with a strong family history in both parents.  That same month, he underwent an IOL (intraocular lens transplant) in his right eye, with a postoperative diagnosis of cataract, right eye.  It was noted that he did not have diabetic retinopathy.  As of at least 2013, there are a number of notations of "panuveitis without known cause."   

A decision of the Social Security Administration (SSA) dated in November 1993, shows that the Veteran was determined to have been disabled since July 1993.  The primary diagnosis noted lung cancer.  There was no secondary diagnosis.  Associated SSA documents show that the Veteran gave an employment history of primarily working as a welder between 1981 and 1993.  

The Board finds that the claims must be denied.  As an initial matter, the Veteran's entrance examination report and associated report of medical history note a history of being hit in the right eye in 1970, prior to service.  However, he was not found to have a right eye disorder.  Therefore, a pre-existing right eye disorder is not shown or "noted," Crowe v. Brown, 7 Vet. App. 238 (1994), the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability are not for application.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

With regard to the claim for a left eye disability, the Veteran was treated for left eye complaints on one occasion during service, in August 1978, with no diagnosis.  There is no evidence of follow-up treatment during the Veteran's remaining period of active duty, a period of about over one year.  A left eye disability was not shown upon separation from service, at which time his distant vision in his left eye was found to be 20/20.  The Veteran denied a history of eye trouble at that time.  The Veteran has not specifically claimed to have had ongoing symptoms of a left eye disability since his service.  In 1993, many years following service, the Veteran denied a history of any relevant illness, and stated that he was not undergoing any current medical treatment.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

The earliest post-service medical evidence of a left eye disability is dated no earlier than 2007, about 27 years after separation from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  There is no current medical evidence to show that the Veteran has a left eye disability that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a left eye disability due to his service, and that the claim must be denied.

For all other claims, none of the claimed conditions are shown during service.  
In 1993, many years following service, the Veteran denied a history of any relevant illness, and stated that he was not undergoing any current medical treatment.  Buczynski.  The Veteran has not specifically claimed to have had ongoing symptoms of any of the claimed conditions since his service, and the earliest medical evidence of any relevant diagnosed condition is dated no earlier than 2007.  This is at least 27 years following separation from service.  Maxson.  There is no medical opinion in support of any of the claims.  There is no evidence to show that either hypertension, or diabetes mellitus, was manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have any of the claimed disabilities due to his service, and that the claims must be denied.

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Hypertension and diabetes mellitus are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose these disorders.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  With regard to the claim for an eye disability, the Veteran has not asserted that he had this disability during service, or that he has had ongoing symptomatology since his service.  The issues on appeal are based on the contentions that hypertension, diabetes mellitus, and an eye disability, are related to the Veteran's service.  The Veteran's service treatment reports and post-service medical records have been discussed.  The claimed conditions are not shown during service (although there was one treatment for left eye symptoms), or for many years after separation from service.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via letters dated in                  December 2008, November 2011 (diabetes mellitus only), and July 2013.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  The Veteran has not been afforded an examination, and etiological opinions have not been obtained.  However, apart from one treatment for left eye symptoms during service (which appears to have been an acute condition), none of the claimed conditions are shown during service, or for many years thereafter, a continuity of symptomatology has not been alleged, and there is no competent evidence to show that any of the claimed conditions are related to service.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board therefore finds that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369   (Fed. Cir. 2004).

ORDER

Service connection for hypertension, diabetes mellitus, and an eye disability, is denied.


REMAND

With regard to the claims of entitlement to service connection for sleep apnea, an acquired psychiatric disorder, unspecified arthritis, a back disability, and a heart disability, and entitlement to an increased rating for service-connected residuals of lung cancer to include pulmonary fibrosis, currently evaluated as 10 percent disabling, an initial evaluation in excess of 10 percent for service-connected scar, left lateral chest, and an initial compensable evaluation for service-connected linear scar, left lateral chest, in April 2013 (all claims other than sleep apnea and depression), and in April 2014 (sleep apnea and depression), the RO denied these claims.  

In February and July of 2014, the Veteran filed timely notices of disagreement (NOD) as to these denials.  A statement of the case has not yet been issued as to these claims.  

Because a timely NOD was filed to the March 2014, and April 2014 rating decisions, the RO must now provide the Veteran with a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issues of entitlement to service connection for sleep apnea, an acquired psychiatric disorder, unspecified arthritis, a back disability, and a heart disability, and entitlement to an increased rating for service-connected residuals of lung cancer to include pulmonary fibrosis, currently evaluated as 10 percent disabling, an initial evaluation in excess of 10 percent for service-connected scar, left lateral chest, and an initial compensable evaluation for service-connected linear scar, left lateral chest.  

The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


